DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,811,208.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same claim limitations. 
The applicant's claim limitations includes "UV device” and “UV source” instead of “PUV device and “UV lamp” where the UV device and UV source are considered as a broader terminology than the PUV device and UV lamp respectively, and also the claim recitations are merely reworded and rearranged to recite the same limitations as shown in the table below.


Instant Application SN 17/018,443
Parent Application US Pat No. 10,811,208
1. A method for configuring an ultraviolet (UV) device, 
   the method comprising: 
   monitoring, using a pulse generator coupled to a processor and a memory, an input current across a circuit breaker in electrical communication with a UV source, the input current being delivered by a power signal, wherein the input current is interrupted by the circuit breaker upon exceeding a predefined cut-off current; 

   generating, using the pulse generator, a pulse signal having a set of one or more pulse frequencies for driving the UV source, 


wherein the pulse signal is associated with a predetermined cut-off frequency and wherein exceeding the cut-off frequency, using a generated pulse signal having a single pulse frequency, 

causes the input current to increase beyond the predefined cut-off current; 

   determining, using the pulse generator, a predefined threshold current for the circuit breaker, wherein the predefined threshold current is less than the cut-off current; and 
   configuring, using the pulse generator, the generated pulse signal to include a plurality of distinct pulse frequencies in each second 
for a predefined configuration period based on the input current exceeding the predefined threshold current, wherein the plurality of distinct pulse frequencies in each second includes at least one pulse frequency being greater than the predetermined cut-off frequency.
1.  A method for improving a performance of a pulsed-ultraviolet (PUV) device, 
   the method comprising: 
   monitoring, using a pulse generator coupled to a processor and a memory, an input current across a circuit breaker in electrical communication with a UV lamp, the input current being delivered by a power signal, wherein the input current is interrupted by the circuit breaker upon exceeding a predefined cut-off current;  

   generating, using the pulse generator, a pulse signal having a set of one or more pulse frequencies based on the power signal for driving the UV lamp, 

wherein the pulse signal is associated with a predetermined cut-off frequency 




capable of increasing the input current beyond the predefined cut-off current;  

determining, using the pulse generator, a 
predefined threshold current for the circuit 
breaker, wherein the predefined threshold current is less than the cut-off current;  and 
   configuring, using the pulse generator, the generated pulse signal with a plurality of distinct pulse frequencies per second
 for a predefined configuration period based on the input current exceeding the predefined threshold current, wherein the plurality of distinct pulse frequencies per second includes at least one pulse frequency being greater than the predetermined cut-off frequency. 

2. The method of claim 1, wherein the plurality of distinct pulse frequencies in each 
per 

the pulse signal is generated at constant voltage relative to an operating voltage of the UV source.

3.  The method of claim 1, wherein the predefined cut-off current is 
relative to a preset current rating of the circuit breaker.
4. The method of claim 1, wherein the step of configuring further comprises receiving a first control signal from a performance controller, wherein the first control signal is configured to modulate one or more characteristics of a pulse frequency in the set to create a buffer period in each second within the predefined configuration period when the set includes a single pulse frequency in each second.

4. The method of claim 1, wherein the step of configuring further comprises receiving a first control signal from a performance controller, wherein the first control signal is configured to modulate one or more characteristics of a pulse frequency in the set to create a buffer period per second within the predefined configuration period, provided the set includes a single pulse frequency per second.
5. The method of claim 4, wherein the buffer period has zero pulse frequency.

5.  The method of claim 4, wherein the buffer period has zero pulse frequency.
6. The method of claim 4, the step of configuring further comprises receiving a second control signal from the performance controller, the second control signal being configured to drive the buffer period with a lowest frequency in a predefined group of upper frequencies when the single pulse frequency is less than the predetermined cut-off frequency, wherein the predefined group of upper frequencies are greater than the predetermined cut-off frequency.

6.  The method of claim 4, the step of configuring further comprises receiving a second control signal from the performance controller, the second control signal being configured to drive the buffer period with a lowest frequency in a predefined group of upper frequencies if the single pulse frequency is less than the predetermined cut-off frequency, wherein the predefined group of upper frequencies are greater than the predetermined cut-off frequency.
7. The method of claim 1, wherein the step of configuring further comprises: 
   receiving a first control signal from a performance controller based on a number of distinct pulse frequencies in each second in the set being greater than one, wherein the first control signal is configured to: 
      select a highest frequency in the set, wherein the highest frequency is greater 
      adjust the selected highest frequency by a predefined factor to a safe upper frequency belonging to a predefined group of upper frequencies greater than the predetermined cut-off frequency.

   receiving a first control signal from a performance controller based on a number of distinct pulse frequencies per second in the set being greater than one, wherein the first control signal is configured to: 
      select a highest frequency in the set, wherein the highest frequency is greater 
      adjust the selected highest frequency by a predefined factor to a safe upper frequency belonging to a predefined group of upper frequencies greater than the predetermined cut-off frequency.

in each 
second in the set being less than the predetermined cut-off frequency, wherein the second control signal is configured to: select a lowest frequency in the set, wherein the lowest frequency is less than the predetermined cut-off frequency; and adjust the selected lowest frequency to a highest frequency in a predefined group of lower frequencies less than the predetermined cut-off frequency.

8.  The method of claim 7, further comprising: receiving a second control signal from the performance controller based on each of the distinct pulse frequencies per second in the set being less than the predetermined cut-off frequency, wherein the second control signal is configured to: select a lowest frequency in the set, wherein the lowest frequency is less than the predetermined cut-off frequency; and adjust the selected lowest frequency to a highest frequency in a predefined group of lower frequencies less than the predetermined cut-off frequency.

9. The method of claim 1, wherein the plurality of distinct pulse frequencies in each second ranges from 2 Hz to 50 Hz.

9.  The method of claim 1, wherein the plurality of distinct pulse frequencies per second ranges from 2 Hz to 50 Hz.
10. The method of claim 1, wherein the plurality of distinct pulse frequencies in each second include non-consecutive pulse frequencies.

10.  The method of claim 1, wherein the plurality of distinct pulse frequencies per second include non-consecutive pulse frequencies.
11. A system for configuring an ultraviolet (UV) device, 
the system comprising: 
   a UV source for generating pulsed light; 
  



    a circuit breaker in electrical communication with a power supply providing a power signal carrying an input current, 

   wherein the circuit breaker is configured to interrupt the input current 
upon exceeding a predefined cut-off current; and a pulse generator in electrical communication with the circuit breaker and the UV source, wherein the pulse generator is configured to: 
   monitor the input current across the circuit breaker; 
   generate a pulse signal having a set of one or more pulse frequencies for driving the UV source, 

   wherein the pulse signal is associated with a predetermined cut-off frequency and 

wherein exceeding the cut-off frequency, using a generated pulse signal having a single pulse frequency, 

causes the input current to increase 
beyond the predefined cut-off current;
 
   determine a predefined threshold current for the circuit breaker, wherein the predefined threshold current is less than the cut-off current; and 

   configure the generated pulse signal to include 
a plurality of distinct pulse frequencies 
in each second of a predefined configuration period based on the input current exceeding the predefined threshold current, 
wherein the plurality of distinct pulse frequencies in each second includes at least one pulse frequency being greater than the predetermined cut-off frequency.
improving a performance of a pulsed-ultraviolet (PUV) device, 
the system comprising: 
   a UV lamp for generating PUV light;  

   a power supply providing a power signal carrying an input current;  

   a circuit breaker in electrical communication with the power supply, 



   wherein the circuit breaker is configured to interrupt the input current applied thereto upon exceeding a predefined cut-off current;  and a pulse generator in electrical communication with the circuit breaker and the UV lamp, wherein the pulse generator is 
configured to: 
   monitor the input current across the circuit breaker;  
   generate a pulse signal having a set of one or more pulse frequencies based on the power signal for driving the UV lamp, 

   wherein the pulse signal is associated with a predetermined cut-off frequency 





capable of increasing the input current beyond the predefined cut-off current;  

   determine a predefined threshold current for the circuit breaker, wherein the predefined threshold current is less than the 
cut-off current; and 

configure the generated pulse signal with

a plurality of distinct pulse frequencies 
per second for a predefined configuration period based on the input current exceeding the predefined threshold current, 
wherein the plurality of distinct pulse frequencies per second includes at least 
one pulse frequency being greater than the predetermined cut-off frequency. 

in each second further includes at least one pulse 
per second further includes at least one pulse 

the pulse generator is further configured to generate the pulse signal at constant voltage relative to an operating voltage of the UV source.

13.  The system of claim 11, wherein the predefined cut-off current is relative to a preset current rating of the circuit breaker.
14. The system of claim 11, wherein the 
pulse generator is further configured to receive a first control signal from a performance controller, wherein the first control signal is configured to modulate one or more characteristics of a pulse frequency in the set to create a buffer period in each second within the predefined configuration period when the set includes a single pulse frequency in each second.
14.  The system of claim 11, wherein the pulse generator is further configured to receive a first control signal from a performance controller, wherein the first control signal is configured to modulate one or more characteristics of a pulse frequency in the set to create a buffer period per 
second within the predefined configuration period, provided the set includes a single pulse frequency per second.

15. The system of claim 14, wherein the buffer period has zero pulse frequency.

15.  The system of claim 14, wherein the buffer period has zero pulse frequency.
16. The system of claim 14, the pulse generator is further configured to receive a second control signal from the performance controller, the second control signal being configured to drive the buffer period with a lowest frequency in a predefined group of upper frequencies when the single pulse 
frequency is less than the predetermined cut-off frequency, wherein the predefined group of upper frequencies are greater than the predetermined cut-off frequency.
16.  The system of claim 14, the pulse generator is further configured to receive a second control signal from the performance controller, the second control signal being configured to drive the buffer period with a lowest frequency in a predefined group of upper frequencies if the single pulse 
frequency is less than the predetermined cut-off frequency, wherein the predefined group of upper frequencies are greater than the predetermined cut-off frequency.

17. The system of claim 11, wherein the pulse generator is further configured to: 
   receive a first control signal from a performance controller based on a number of distinct pulse frequencies in each second in the set being greater than one, wherein the first control signal is configured to: 

      adjust the selected highest frequency by a predefined factor to a safe upper frequency belonging to a predefined group of upper frequencies greater than the predetermined cut-off frequency.

   receive a first control signal from a performance controller based on a number of distinct pulse frequencies per second in the set being greater than one, wherein the first control signal is configured to: 

      adjust the selected highest frequency by 
a predefined factor to a safe upper frequency belonging to a predefined group of upper frequencies greater than the predetermined cut-off frequency.


   receive a second control signal from the performance controller based on each of the distinct pulse frequencies in each second in the set being less than the predetermined cut-off frequency, wherein the second control signal is configured to:
       select a lowest frequency in the set, wherein the lowest frequency is less than the predetermined cut-off frequency; and 
      adjust the selected lowest frequency to a highest frequency in a predefined group of lower frequencies less than the predetermined cut-off frequency.

18.  The system of claim 17, wherein the pulse generator is further configured to:    
   receive a second control signal from the performance controller based on each of the distinct pulse frequencies per second in the set being less than the predetermined cut-off frequency, wherein the second control 
signal is configured to: 
      select a lowest frequency in the set, wherein the lowest frequency is less than the predetermined cut-off frequency; and 
      adjust the selected lowest frequency to a highest frequency in a predefined group of 
lower frequencies less than the predetermined cut-off frequency.
19. The system of claim 11, wherein the plurality of distinct pulse frequencies in each second ranges from 2 Hz to 50 Hz.
19.  The system of claim 11, wherein the plurality of distinct pulse frequencies per second ranges from 2 Hz to 50 Hz.

20. The system of claim 11, wherein the plurality of distinct pulse frequencies in each second include non-consecutive pulse frequencies.

20.  The system of claim 11, wherein the plurality of distinct pulse frequencies per second include non-consecutive pulse frequencies.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, the phrase "wherein exceeding the cut-off frequency, using a generated pulse signal having a single pulse frequency" is unclear how it relates with other part of claim limitations since the phrase is a run-on sentence or a dangling sentence, which fails to provide correlation with claimed language. 
The dependent claims 2-10 and 12-20 are similarly rejected because of dependency to the independent claims 1 and 11 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US PAT No. 9,924,569) discloses an LED driving circuit.
PENG et al. (US P 2014/0063857 A1) discloses a method and apparatus for controlling a lighting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           

/AMY COHEN JOHNSON/             Supervisory Patent Examiner, Art Unit 2844